Name: Commission Regulation (EC) NoÃ 19/2006 of 6 January 2006 amending Council Regulation (EC) NoÃ 747/2001 as regards Community tariff quotas for certain agricultural products originating in Jordan
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  Asia and Oceania;  trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 7.1.2006 EN Official Journal of the European Union L 4/7 COMMISSION REGULATION (EC) No 19/2006 of 6 January 2006 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas for certain agricultural products originating in Jordan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1), and in particular Article 5(1)(b) thereof, Whereas: (1) By its Decision of 20 December 2005 (2), the Council has approved an Agreement in the form of an exchange of letters between the European Community and the Hashemite Kingdom of Jordan concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 2 and of Annexes I, II, III and IV to the EC-Jordan Association Agreement. (2) For certain agricultural products originating in Jordan, this Agreement provides for new Community tariff quotas as well as for changes to the existing Community tariff quotas laid down in Regulation (EC) No 747/2001. (3) To implement the new tariff quotas and the changes to the existing tariff quotas, it is necessary to amend Regulation (EC) No 747/2001. (4) Since the Agreement applies from 1 January 2006, this Regulation should apply from the same date and should enter into force as soon as possible. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 747/2001 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 2006. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Commission Regulation (EC) No 1460/2005 (OJ L 233, 9.9.2005, p. 11). (2) Not yet published in the Official Journal. ANNEX ANNEX V JORDAN Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Tariff quotas Order No CN code Description of goods Quota period Quota volume (in tonnes net weight) Quota duty 09.1152 0603 10 Fresh cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes From 1.1. to 31.12.2006 2 000 Exemption From 1.1. to 31.12.2007 4 500 From 1.1. to 31.12.2008 7 000 From 1.1. to 31.12.2009 9 500 From 1.1. to 31.12.2010 and for each period thereafter from 1.1 to 31.12. 12 000 09.1160 0701 90 50 New potatoes, from 1 January to 30 June, fresh or chilled From 1.1. to 31.12.2006 1 000 Exemption 0701 90 90 Other potatoes, fresh or chilled From 1.1. to 31.12.2007 2 350 From 1.1. to 31.12.2008 3 700 From 1.1. to 31.12.2009 5 000 09.1163 0703 20 00 Garlic, fresh or chilled From 1.1. to 31.12.2006 and for each period thereafter from 1.1 to 31.12., until 31.12.2009 1 000 Exemption 09.1164 0707 00 Cucumbers and gherkins, fresh or chilled From 1.1. to 31.12.2006 2 000 Exemption (1) (2) From 1.1. to 31.12.2007 3 000 From 1.1. to 31.12.2008 4 000 From 1.1. to 31.12.2009 5 000 09.1165 0805 Citrus fruit, fresh or dried From 1.1. to 31.12.2006 1 000 Exemption (1) (3) (4) From 1.1. to 31.12.2007 3 350 From 1.1. to 31.12.2008 5 700 From 1.1. to 31.12.2009 8 000 09.1158 0810 10 00 Strawberries, fresh From 1.1. to 31.12.2006 500 Exemption From 1.1. to 31.12.2007 1 000 From 1.1. to 31.12.2008 1 500 From 1.1. to 31.12.2009 2 000 09.1166 1509 10 Virgin olive oil From 1.1. to 31.12.2006 2 000 Exemption (5) From 1.1. to 31.12.2007 4 500 From 1.1. to 31.12.2008 7 000 From 1.1. to 31.12.2009 9 500 From 1.1. to 31.12.2010 and for each period thereafter from 1.1. to 31.12. 12 000 (1) The exemption applies only to the ad valorem duty. (2) For imports during the period from 1 November to 31 May of cucumbers of CN code 0707 00 05, the specific duty provided in the Communitys list of concessions to the WTO is reduced to zero if the entry price is not less than EUR 44,9/100 kg net weight, being the entry price agreed between the European Community and Jordan. If the entry price of a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. (3) For imports during the period from 1 December to 31 May of sweet oranges, fresh of CN code 0805 10 20, the specific duty provided in the Communitys list of concessions to the WTO is reduced to zero if the entry price is not less than EUR 26,4/100 kg net weight, being the entry price agreed between the European Community and Jordan. If the entry price of a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. (4) For imports during the period from 1 November to the end of February of fresh clementines of CN code ex 0805 20 10 (TARIC subheading 05), the specific duty provided in the Communitys list of concessions to the WTO is reduced to zero if the entry price is not less than EUR 48,4/100 kg net weight, being the entry price agreed between the European Community and Jordan. If the entry price of a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. (5) The elimination of customs duties shall only apply to imports into the Community of untreated olive oil, wholly obtained in Jordan and transported directly from Jordan to the Community. Products not complying with this condition shall be subject to the relevant customs duty as laid down in the Common Customs Tariff.